Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/01/2019 was filed and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1, and 3-10 are objected to because of the following informalities:  
Claim 1 – “vacuum chuck” should read “a vacuum chuck”
Claim 1 – “magnetic chuck” should read “a magnetic chuck”
Claim 1 – “mechanical structure fixture” should read “a mechanical structure fixture”
Claim 1 - “threaded connection” should read “a threaded connection”
Claim 1 – “normal force” should read “a normal force”
Claim 1 – “tangential force” should read “a tangential force”
Claim 1 – “normal is Z direction” should read “the normal is in the Z direction”
Claim 1 – “tangential is X direction” should read “tangential is in the X direction”
Claim 1 – “non-ferrous metal” should read “a non-ferrous metal”
Claim 1 – “ferrous metal” should read “a ferrous metal”
Claim 1 – “hard brittle material” should read “a brittle material”
Claim 1 – “controllable length and height” should read “a controllable length and height”
Claim 1 – “scratch depth” in the last line of claim should read “the scratch depth”
Claim 1 – “scratch length” in the last line of claim should read “the scratch length”

Claim 3 – “Z axis” should read “the Z axis”
Claim 3 – “controllable length and height “a controllable length and height”
Claim 4 – “Z axis” should read “the Z axis”
Claim 4 – “vacuum adsorption/magnetic adsorption” should read “a vacuum adsorption/magnetic adsorption”
Claim 4 – “controllable length, width and height” should read “a controllable length, width and height”
Claim 4 – “the rotation axis” should read “a rotation axis”

Claim 5 – “controllable length and height” should read “a controllable length and height”
Claim 5 – “the rotation axis” should read “a rotation axis”
Claim 6 – “a fixed seat of single-point tool” should read “the a fixed seat of single-point tool”
Claim 6 – “the material of the single-point tool is the material with higher hardness than” should read “a material of the single-point tool is a material with a higher hardness than”
Claim 6 – the phrase of “has the characteristic of machining a sharp point of micron/submicron curvature radius” should read “has a characteristic of machining a sharp point in a range of micron/submicron curvature radius”.
Claim 7 – “linear displacement with nanometer precision” should read “a linear displacement with a nanometer precision”
Claim 7 – “installed to the Z-direction feeding device” should read “connected to the Z-direction feeding device”
Claim 8 – “linear displacement with nanometer precision” should read “a linear displacement with a nanometer precision”
Claim 8 – “deflection motion” should read “a deflection motion”

Claim 9 – “controllable length and height” should read “a controllable length and height”
Claim 9 – “high-speed rotary motion” should read “a high-speed rotary motion”
Claim 9 – “the nano positioning stage (10)” in line 29 should read “a nano positioning stage (10)”
Claim 9 – “time t” should read “a residence time t”
Claim 9 – “the cumulative displacement” should read “a the cumulative displacement”
Claim 10 – “vacuum adsorption/magnetic adsorption” should read “a vacuum adsorption/magnetic adsorption”
Claim 10 – “controllable length, width and height” should read “a controllable length, width and height”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 1, the term “hard brittle material” is not clear what exactly qualifies as “hard” or “brittle” (i.e. how hard or how brittle the material must be to qualify as “hard” and “brittle”). For example, depending on the application, wood might be considered “hard”; however for other applications/situations wood might not be hard enough and steel might be considered “hard”. As such the metes and bounds of the claim are not clear making it indefinite.

Allowable Subject Matter
Claims 9-10 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 9: The prior art, alone or in combination, as described in detail in the following paragraphs of this office action, fails to anticipate or render obvious a technique of a micro convex structure with controllable length and height is machined in a position of the test piece to be scratched, and a length Lx along a scratch direction of the micro convex structure corresponding to a scratch depth d satisfies the following formula:L X ≥ vq f wherein, v is a scratch speed required for the test, m/s; q is a quantity of force signal points required for the test in an effective scratch area; and f is a sampling frequency set by the force sensor, Hz; a length Ly of the micro convex structure along a radial direction is no less than a feeding step length ly of the scratch tool along a Y direction in a scratch process; a maximum height H of the micro convex structure  along the Z direction is larger than a maximum cutting depth dmax required for the test; and a Y-section shape of the micro convex structure  is arc-shaped or polyline-shaped, and an arc radius or a straight slope is selected according to the scratch speed, scratch depth and scratch length set by the scratch test and a rotating air bearing turntable and an a test method of a nanometer cutting depth high-speed single-point scratch test device, comprising the following steps of an irregular shape test piece and machining a micro convex structure 
Claim 10 is allowed at least because of its dependency on claim 9. 
The closest prior art are:
Jiang Feng et al. (CN 105717002 A, prior art of record)
Jiang Bin et al. (CN 104907417 A, prior art of record)
SOUCY (WO 2017100665 A1,” SOUCY”)
Bellemare et al. (US 20160370272 A1,” Bellemare”)
WITTMANN (DE 102009049155 A1, “WITTMANN”)

Jiang Feng in figures 1-12 discloses A nanometer cutting depth high-speed single-point scratch test device, comprising:
a base (1);
a horizontally arranged workbench (2-bed body) fixedly installed on a top surface of the base (1);
a vertically arranged air-bearing turntable ( spindle 3) fixedly installed on the workbench (2- bed body);
a test piece fixture (16- specimen fixture) that is installed on an end face of a top portion of a vertically arranged air-bearing turntable ( spindle 3)  and is coaxial (e.g., ¶0013 and ¶0026- test piece is coaxial with electric spindle 3 that is coaxial with  spindle 3) with a vertically arranged air-bearing turntable ( spindle 3), the air-bearing turntable ( spindle 3) drives the test piece fixture (16) to rotate (e.g. ¶0013-spindle 3 drives the test piece 15 to rotate); and the test piece fixture (16) is vacuum chuck, magnetic chuck or mechanical structure fixture; (¶0026)
a test piece (15) installed (e.g., ¶0069) on the test piece fixture (16);

a nano positioning stage (¶0024 and ¶0070) installed to the Z-direction feeding device (¶0015, ¶0024, ¶0028, not labled but z-direction of feeding device being a z-direction linear electric motor 10 having a feed precision 0.1 μm) through a nano positioning stage connection piece (7, element 6 is a manual fine adjustment knob with a minimum displacement resolution of at least 10nm or better; adjust the height of the shorter support arm through the fine-tuning device 6, thereby adjusting the feed direction of the X-direction linear);
a force sensor (11) installed to the nano positioning stage (6) through a force sensor connection piece (12); the force sensor (11) has a function of measuring normal force and tangential force, and normal is Z direction, and tangential is X direction (Figs.9-11 shows both normal and tangential components of force for example in 10 a and 10 b respectively); and
a scratch tool (14) installed to the force sensor (11) through a scratch tool connection piece (7);
wherein the test piece (15) is non-ferrous metal, ferrous metal or hard brittle material (¶0069), with controllable length (¶0043 and ¶0044- the tool head move horizontally through the X-direction) and height (¶0043 and ¶0044 move down δ+ap through the Z-direction) is machined in a position of the test piece (15) to be scratched, and a length Lx along a scratch direction. A test method of a nanometer cutting depth high-speed single-point scratch test device, comprising the following steps of:
A. clamping  a test piece (15)- (¶0010-¶0013)

A1. for the test piece of the axisymmetric shape, with controllable length and height (e.g.¶0042- ¶0044 to control height in a range of z1,z2, δ and controllable feeding device in direction X) in a position of the test piece (15) to be scratched, and fixedly installing through a test piece fixture (16- ¶0026 teaching how fixture is performing); then 
B. controlling a scratch tool (14) to approach a surface of the test piece (15) through a Z-direction feeding device (not labeled but described in many paragraphs such as ¶0014-¶0015, ¶0024, ¶0028, and fig.3 how acts different directions of X, Y, and Z);
Rotating (see for example ¶0042-¶0044-rotating 15 and 16 via 3) on a surface of the test piece (15) to be scratched is located directly below the scratch tool (14);
the test piece (15), controlling the scratch tool (14) to move to a negative limit position of the nano positioning stage (6) in a radial direction (044 moving scratch tool in X direction), and controlling the Z-direction feeding device (¶0042-¶0044) to enable the scratch tool (14) to rapidly approach the test piece (15) by using an online micro-observation system (¶0019 and observing force sensor 11 measurements shown on figs.9-11);
C. adjusting tool
C2. Controlling the scratch tool (14) to step toward the test piece (15) according to in the Z direction through the nano positioning stage (6 - ¶0042-¶0044);
C6. Stopping the feeding of the nano positioning stage (6) in the Z direction, 
starting (spindle 3), and calculating and setting a rotation speed n of (radial runout of the electric spindle rotation) according to the following formula, with the unit of rpm (¶0025 for n more than 5000 rpm for speed in range 1 m/s and radius less than one micrometer satisfying this equation):
n = 30 v /π R

Controlling the nano positioning stage (6) and the Z-direction feeding device.
Jiang Bin in Figs. 1-3, and at least ¶0002 teaches a system for scratching a micro convex structure, but fails to teach a scratch testing.

Jiang Bin, SOUCY, Bellemare, WITTMANN fail to teach alone or in combination a micro convex structure with controllable length and height is machined in a position of the test piece to be scratched, and a length Lx along a scratch direction of the micro convex structure corresponding to a scratch depth d satisfies the following formula:L X ≥ vq f wherein, v is a scratch speed required for the test, m/s; q is a quantity of force signal points required for the test in an effective scratch area; and f is a sampling frequency set by the force sensor, Hz; a length Ly of the micro convex structure along a radial direction is no less than a feeding step length ly of the scratch tool along a Y direction in a scratch process; a maximum height H of the micro convex structure  along the Z direction is larger than a maximum cutting depth dmax required for the test; and a Y-section shape of the micro convex structure  is arc-shaped or polyline-shaped, and an arc radius or a straight slope is selected according to the scratch speed, scratch depth and scratch length set by the scratch test and a rotating air bearing turntable and a test method of a nanometer cutting depth high-speed single-point scratch test device, comprising the following steps of an irregular shape test piece and machining a micro convex structure controlling a scratch tool with pasting a protective film with a thickness of T on the micro convex structure, a step length smaller than the thickness T of an elastic film, removing the protective film, and completing the step of adjusting tool.


Examiner comments
Claim 1 is rejected under 35 U.S.C. 112(b), but would be allowable if amended to overcome the 112 (b) rejection. Claims 2-8 are dependent on a rejected claim and if claim 1 is in a condition of allowance, dependent claims 2-8 will be allowable at least because of their dependency to claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187.  The examiner can normally be reached on 9:00 am to 4:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856